Clerks, J.
The reasons which I have mentioned in the preceding cases (a) apply to these, with greater force. But, more especially applicable to these cases is the rule, well established, that a stockholder cannot sue directors for dam*436ages, on the ground that their stock was made valueless by the misconduct of the defendants. If a stockholder cannot maintain such an action, a creditor certainly cannot do so. Judgment for the defendant, on the demurrers, with costs.
[New York Special Term,
October 7, 1867.
Glerke, Justice.]

 Winter v. Baker, and Patterson v. Baker, ante p. 432,